Citation Nr: 0904595	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
24, 2003, for the grant of a 50 percent disability evaluation 
for major depressive disorder.

2.  Entitlement to an increased disability rating for major 
depressive disorder, evaluated as 50 percent disabling from 
September 24, 2003.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).
  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

An August 2004 rating decision denied the veteran's claim of 
entitlement to a disability evaluation in excess of 30 
percent for his major depressive disorder.  The Board issued 
a decision in April 2007, granting the veteran an increased, 
50 percent disability evaluation.  He appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In August 
2008, his representative and VA's Office of General Counsel 
- representing the Secretary of VA, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an order that same 
month, granting the joint motion, and returned the case to 
the Board.

In a July 2005 rating decision, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  

More recently, a May 2007 rating decision effectuated the 
Board's grant of a 50 percent disability evaluation for his 
major depressive disorder, assigning an effective date of 
September 24, 2003 (date of claim).  The veteran appealed the 
effective date assigned for his 50 percent rating.

In April 2005 and again in September 2007, the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board.  Nonetheless, in April 2005 and November 2007, he 
withdrew his hearing requests.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing to have been withdrawn.  See 38 C.F.R. § 20.704(d), 
(e) (2008).  


FINDINGS OF FACT

1.  No appeal was taken from a September 25, 2002 rating 
decision with regard to the rating assigned for service-
connected major depressive disorder, and no communication or 
evidence was received thereafter, and prior to September 24, 
2003, which may be reasonably construed as a formal or 
informal claim for an increased rating for service-connected 
major depressive disorder.

2.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of major depressive 
disorder comparable to a 50 percent rating at any time during 
the rating period from September 26, 2002 to receipt of the 
increased rating claim on September 24, 2003.

3.  From September 24, 2003, the service-connected major 
depressive disorder has been manifested by complaints of 
anxiety and depression, with objective demonstration of 
flattened affect, and impaired judgment and abstract 
thinking, productive of no more than occupational and social 
impairment with reduced reliability and productivity.

4.  There has been no demonstration by competent and 
probative medical evidence of record that the sole service-
connected disability, major depressive disorder, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, precludes all forms 
of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than September 24, 2003, for the grant of entitlement to a 50 
percent disability rating for service-connected major 
depressive disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 
3.159, 3.400 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
for major depressive disorder, for the period from September 
24, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9434 (2008).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
June 2004 and February 2005 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating and his claim 
for TDIU.  These letters also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic code and other applicable information for the 
veteran's increased rating claim.  Further, VCAA notice was 
not provided as to the earlier effective date claim.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially 
fair.").  See also Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by an 
attorney in this case.  Further, the statement of the case 
(SOC) in February 2005, and the multiple supplemental SOCs, 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic code 
for rating the relevant disability, and included a 
description of the rating formula for all possible schedular 
ratings under the diagnostic code.  The appellant was, thus, 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the current evaluation assigned by the RO.  
Additionally, an August 2007 statement of the case set forth 
the relevant law for application in the earlier effective 
date claim.  Also, the claimant demonstrated that there was 
actual knowledge of what was needed to establish his claim 
for an increased rating, and earlier effective date for the 
award of VA benefits, in statements by him and his 
representative.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudications, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Earlier Effective Date 

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2008).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement. Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. 38 
C.F.R. § 3.157.

Increased Rating

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2008).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 50 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

Analysis - earlier effective date

A September 25, 2002 rating decision assigned a temporary 
total hospitalization rating from November 14, 2001 through 
February 2002, pursuant to 38 C.F.R. § 4.29, and continued a 
30 percent rating from March 1, 2002, for service-connected 
major depressive disorder.  No appeal was taken from that 
determination, and it became final.  38 U.S.C.A. § 7105 (West 
2002).  Due to the finality of the determination, there may 
not be reconsideration of the rating assigned for the 
disability at issue prior to September 25, 2002.  
Nevertheless, the record does not reflect that any medical 
report or communication from the veteran was received after 
September 25, 2002, and prior to September 24, 2003, which 
may be reasonably construed as a formal or informal claim for 
an increased rating.  However, as noted above, in cases 
involving a claim for higher compensation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from that date; otherwise, 
the effective date is the date the claim is received.  
38 C.F.R. § 3.400(o)(2) (2008).  As such, the earliest date 
that a 50 percent rating may be assigned for the disability 
at issue is from September 26, 2002.

The veteran and his representative assert that the veteran's 
symptoms prior to September 24, 2003 are sufficient to 
sustain a 50 percent disability evaluation for his service-
connected major depressive disorder.  However, there has been 
no demonstration by competent clinical evidence of record 
that the rating criteria for a disability evaluation of 50 
percent for the veteran's service-connected major depressive 
disorder were met at any time during the applicable rating 
period on appeal, from September 26, 2002 and prior to the 
veteran's submission of a statement again asserting that he 
was entitled to an increased disability rating for his major 
depressive disorder, received on September 24, 2003.  For 
that period, the veteran did not provide objective evidence 
that demonstrated that his major depressive disorder symptoms 
were sufficient to warrant a rating in excess of 30 percent.  
In this regard, the Board points out that the veteran's 
treatment records prior to that period, including VA 
treatment notes, indicate that the veteran's mental status 
was within normal limits, although it was noted in May 2006 
that the veteran required medication to sleep.  In 
particular, a July 2003 VA treatment note indicates that the 
veteran had not required psychiatric treatment for over one 
year, and that the veteran denied experiencing depression, 
mania, anxiety, panic attacks, impaired thought processes, or 
hypomania; examination showed that the veteran was alert and 
oriented, with goal oriented and spontaneous speech.  

The first objective evidence that the veteran's major 
depressive disorder symptoms warranted a 50 percent 
disability evaluation was at his July 2004 VA examination.  
According to that report, the veteran complained of social 
isolation and sleep impairment, but denied hallucinations, 
delusions, and anxiety.  On mental status examination, the 
impression was major depressive disorder, with a Global 
Assessment of Functioning (GAF) score of 60.  GAF scores of 
51 to 60 are indicative of moderate symptoms such as a flat 
affect or occasional panic attacks, or moderate difficulty 
in social or occupational functioning (i.e., few friends, 
conflicts with peers).   See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. 
§ 4.130.  
 
Although the veteran was found to have symptoms sufficient 
for a 50 percent disability rating upon evaluation in July 
2004, and in subsequent VA treatment records, there is no 
objective evidence demonstrating the manifestations and 
severity of the veteran's major depressive disorder during 
the applicable rating period on appeal prior to that date.  
As such, the effective date for the grant of the 50 percent 
rating for his service-connected major depressive disorder is 
already earlier than the first date in which it was factually 
ascertainable that his symptomatology had worsened.  
See 38 C.F.R. § 3.400(b), (o).  See, too, Meeks v. West, 216 
F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award 
of benefits, i.e., service connection, does not necessarily 
coincide with the date entitled to a certain rating).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, meaning the benefit-
of-the-doubt rule is inapplicable.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Analysis - increased rating

The veteran is not entitled to an initial rating higher than 
50 percent for his major depressive disorder for the period 
since September 24, 2003.  The objective medical evidence of 
record does not show he experiences severe social or 
occupational impairment, or that he has obsessive rituals, 
illogical speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or suicidal 
or homicidal ideation.  There is also no objective clinical 
evidence of delusions or hallucinations.  Further, there is 
no objective evidence that he is unable to function 
independently in an appropriate and effective manner.  
Whenever evaluated, including at his July 2004 VA 
examination, he is at least adequately groomed, cooperative, 
and oriented with normal speech and comprehension skills, 
unimpaired short term memory, and an unimpaired thought 
process.  Moreover, he is consistently alert, oriented, and 
cooperative, with good eye contact, normal motor activity, 
clear speech, normal thought process, and good mood, with 
congruent affect.  (See, i.e., May 2006 statement from the 
veteran's VA treating provider, April and June 2006 VA 
treatment notes, July 2008 VA treatment note).  Similarly, 
the July 2004 VA examiner found that the veteran's social and 
occupational impairment was related to his nonservice-
connected polysubstance abuse versus his service-connected 
major depressive disorder.

Additionally, while the Board acknowledges that the veteran 
had Global Assessment of Functioning (GAF) scores of 39 to 60 
during the period from May 2004 to April 2006, these include 
GAF scores of 35, 38, 39, 45 and 48 when the noted problems 
included alcohol and drug dependence.  Such GAF scores have 
not been shown to be solely based on the service-connected 
disability at issue.  Further, although a GAF score of 42 was 
additionally noted in July 2008, the majority of the 
veteran's GAF scores, including at his November 2005 
discharge, as a result of the impact of his service-connected 
disability, were consistently 60.  GAF is a scale reflecting 
the "'psychological, social, and occupational functioning on 
a hypothetical continuum of mental health - illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  A 
GAF score of 31 to 40 denotes behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communications or judgment or an inability to 
function in almost all areas.  Id.  A GAF score of 41 to 50 
denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  GAF scores 
of 51 to 60 are indicative of moderate symptoms such as a 
flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers).  See the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See, too, 
38 C.F.R. § 4.130.  

A GAF score is highly probative, as it relates directly to 
the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board also points out that the clinical 
findings are nevertheless more probative in making this 
important determination, as these findings more accurately 
portray the relevant symptoms of the veteran's service-
connected major depressive disorder.  See 38 C.F.R. §§ 4.2, 
4.6.  In this regard, the Board points out that treatment 
notes dated 2003 through 2008 consistently indicate that the 
veteran's symptoms were productive of no more than moderate 
impairment due to his major depressive disorder; the July 
2004 VA examiner, as well as the veteran's treating providers 
at VA, indicated that the veteran's occupational impairment 
was caused by his substance abuse, for which he is not 
service-connected.  So there is no justification for 
increasing the rating for the veteran's major depressive 
disorder on the basis of his GAF scores; overall, his GAF 
scores were commensurate with his current rating.  See 
38 C.F.R. § 4.7.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his major depressive disorder, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In view of the foregoing, the 
preponderance of the evidence reveals that the veteran does 
not meet the criteria for a rating in excess of 50 percent 
for major depressive disorder.   

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2008).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).



Analysis

The veteran's sole service-connected disability is major 
depressive disorder, currently evaluated as 50 percent 
disabling.  As such, he does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extra-schedular 
basis may be given.  In such an instance, the question then 
becomes whether the veteran's service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"), in view of 
the nature of his educational attainment and occupational 
experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The Board finds that the veteran's service-connected 
disability, major depressive disorder, does not prevent him 
from engaging in substantially gainful employment.  

Documents of record establish that the veteran has at least a 
high school education.  (See report of February 1999 VA 
examination.)  

The Board concedes that the veteran reported that he is 
unemployed, and that he last worked on an assembly line in 
2003, a position that he held for approximately 25 years.  
However, the Board observes that there is no evidence that 
the veteran is unable to work due to his service-connected 
major depressive disorder.  While the Board acknowledges the 
veteran's contention that his service-connected major 
depressive disorder prevents him from working, the Board 
points out that the veteran has not provided any objective 
medical evidence that the reason he was unable to perform his 
duties was related to his service-connected major depressive 
disorder, nor has he provided any evidence that he attempted 
to find employment elsewhere or sought any vocational 
training.  In particular, the Board points out that the 
veteran was provided with an opportunity to provide 
information about his educational and occupational history, 
but that the veteran failed to respond.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not ... a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  Furthermore, the Board points out 
that the evidence demonstrates that the veteran remains fully 
capable of performing his activities of daily living.

Moreover, although the Board acknowledges that the veteran 
has received treatment for his service-connected major 
depressive disorder, there is no evidence that he has been 
rendered unable to obtain or maintain substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disorder.  To the 
contrary, neither the July 2004, nor the June 2005 VA 
examiners found that the veteran's service-connected major 
depressive disorder rendered the veteran unemployable.  In 
conclusion, for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than September 24, 
2003, for the grant of a 50 percent disability evaluation for 
service-connected major depressive disorder, is denied.

The claim for a rating higher than 50 percent for PTSD, since 
September 24, 2003, is denied.

Entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


